Plaintiff appeals from an order of dismissal. After the cause was at issue under the pleadings, defendant objected to the introduction of any testimony on the ground that equity had no jurisdiction to grant the relief sought. The objection was sustained and plaintiff elected to stand upon its pleadings. The complaint covers 31 pages of the printed abstract and, through the maze of words, it is difficult to tell, with any degree of certainty, what it is all about. Those who prefer to use ten words where one will suffice must assume the risk. The pleading is not the simple and concise statement of facts that the statute contemplates. The trial court was right in refusing to take cognizance of the matter.
The objection to equitable jurisdiction was not waived by answering to the merits, since the matter alleged was wholly foreign to equity: Maxwell v. Frazier, 32 Or. 183
(96 P. 548, 18 L.R.A. (N.S.) 102). The complaint, stripped of its verbiage, alleges, if anything, a breach of contract resulting in damages. It is insisted that it was error, by reason of Section 390, Or. L., to dismiss the cause for having been brought on the wrong side of the court. Plaintiff was given an opportunity to amend its pleadings *Page 206 
to obviate the objection made, but refused so to do. It assumed the unalterable position that equity did have jurisdiction of the cause. Under the circumstances, the trial court did right in entering a judgment of dismissal.
The judgment entered is affirmed.
AFFIRMED. REHEARING DENIED.